﻿It is a great honour for me
to speak from this rostrum for the first time since I
took office in January. I would like to congratulate
President Jeremić on assuming the chair of this highly
representative body and wish him success in his
challenging task. I also wish to commend the work
of his predecessor, Mr. Nassir Abdulaziz Al-Nasser,
President of the Assembly at its sixty-sixth session.
Let me express our gratitude and appreciation to
Secretary-General Ban Ki-moon for his inspiring
vision, reform efforts and result-oriented action. I also
wish to welcome the appointment of Mr. Jan Eliasson of
Sweden as Deputy Secretary-General.
Our time is marked by historic shifts and
by achievements in science, technology and
communications that shape the global economy and politics but that, we should also bear in mind, have an
impact on every human being. More and more nations
around the world have now opted for open, free and
democratic societies based on the rule of law and
good governance. But such historic transformations
do not always bring more peace and stability. On
many occasions we still face extreme violence and
bloodshed, causing senseless loss of innocent lives,
human suffering and destruction.
The main theme of the Assembly’s general debate
today could not be more relevant for us as political
leaders. Dealing with violent conflicts and promoting
peace, security, development and human rights have
always been at the core of the United Nations. At
yesterday’s High-level Meeting, we affirmed our
credo that the rule of law forms the basis of a peaceful
and predictable system of international relations.
Nowadays, as conflicts have become more complex, we
share the view that mediation and good offices should
be the tools of preference for dealing with escalating
tension.
Delivering justice is vital to addressing terrorism,
one of the ugliest and most despicable crimes against
humanity. No cause whatsoever can justify the
indiscriminate killing of innocent civilians. Sadly
enough, no country or human being today can feel safe
or insured against this evil. Just a few weeks ago, at the
Sofia synagogue, we paid tribute to the memory of five
Israeli citizens and one Bulgarian who lost their lives in
the shocking terrorist attack last July at the airport of
Sarafovo, a lively tourist destination on our Black Sea
coast. From this high stage today in New York, a few
miles from the September 11 memorial, I now reaffirm
our strongest condemnation of that awful crime. My
country will spare no effort to bring the perpetrators
and masterminds to justice. That attack on our own
soil has made us stronger and more determined to align
with others in implementing the United Nations Global
Counter-Terrorism Strategy.
We condemn the violent acts committed recently
in the name of defending religious beliefs. This is
unacceptable. We urge all involved to show tolerance
and avoid provocative actions that can be destructive to
peace and stability.
For more than a year now the continuing brutal
violence in Syria has provoked our extreme concern.
Each day brings testimony of unacceptable levels
of bloodshed and human suffering. The regime in Damascus has lost all legitimacy by waging a reckless
war on its own people and refusing to heed the calls for
a negotiated way out of the crisis. Due to the growing
number of refugees, the humanitarian situation is
deteriorating day by day and the stability of neighbouring
countries is also at risk. Bulgaria condemns these
gross violations of basic United Nations principles
and of international humanitarian law. We call for full
accountability on the part of the perpetrators, including
by bringing them before the International Criminal
Court. My country subscribes to the acts of solidarity
undertaken by the European Union and its members
in providing relief to the suffering civilian population
through emergency humanitarian assistance.
It is regrettable that the active involvement of
the United Nations and the international community
has so far failed to ensure the Syrian authorities’
compliance with the peace proposals elaborated
through international mediation. Bulgaria gave its full
support to the diplomatic efforts of Mr. Kofi Annan and
welcomed the appointment of Mr. Lakhdar Brahimi as
Joint Special Representative of the United Nations and
the League of Arab States for Syria. While the violence
and bloodshed should be stopped immediately, we
also call for the start of a transition towards inclusive
and representative democratic rule in Syria, one
that guarantees the rights of all citizens regardless
of ethnicity or religion. Bulgaria has supported the
Syrian opposition groups in their efforts to unite on an
alternative to the current regime, on the basis of the
vision of a new democratic State that can be a home that
welcomes all Syrians.
The promotion of just, inclusive and transparent
societies supports the process of democratic transition,
known as the Arab Spring, that has swept across the
Middle East and North Africa. Bulgaria welcomes
the steps taken by several countries on the path to
constitutional and political reform, and we trust that
those are now irreversible.
At the same time, the need to reactivate the Middle
East peace process seems now more pressing than
ever. Bulgaria looks forward to the resumption in good
faith of direct negotiations and expects both parties to
demonstrate their continued commitment to a peaceful
solution that respects the legitimate interests and
sensitivities of the Israeli and Palestinian people. All
efforts should made to create an environment conducive
to a comprehensive peace settlement between the two
States, a two-State solution. In that respect, we urge both the Palestinians and the Israelis to refrain from
any unilateral actions that could be destructive to the
peace process.
Disarmament and non-proliferation of weapons
of mass destruction are areas that continue to demand
strong political will and action by the international
community. It is essential that we continue to
strengthen the comprehensive regime of the Treaty on
the Non-Proliferation of Nuclear Weapons and of other
major international instruments, such as the Chemical
Weapons Convention. With regard to conventional
arms, Bulgaria consistently supports the negotiation
process leading to the adoption of a legally binding
arms trade treaty that is robust in substance.
Along with others, we believe that Iran’s full
cooperation with the International Atomic Energy
Agency is of paramount importance. The Government
in Tehran must show greater transparency of its nuclear
activities and fully comply with all relevant Security
Council resolutions. We look to a resumption of the
high-level negotiations on the future of Iran’s nuclear
programme and a clear demonstration of political
will by the Iranian authorities to undertake concrete
confidence-building steps and address the concerns of
the international community.
Bulgaria highly values the role of the Human
Rights Council as the primary United Nations body
for the protection and promotion of human rights. I am
delighted to announce that my country will be seeking,
for the first time, election to the Council for the period
2019 to 2021.
Over the past two decades, Bulgaria has gone
through a successful transition from totalitarian rule to
a functioning democracy with an open market economy
and a vibrant civil society. It has been a difficult,
dramatic and sometimes turbulent journey. I think
our greatest achievement in this process was to have
preserved the long-standing tradition of tolerance and
dialogue between ethnic and religious communities
within Bulgarian society. That tradition can be clearly
illustrated by a glimpse of the centre of our capital, where
four temples of different religions — Islam, Judaism
and Catholic and Orthodox Christianity — coexist
peacefully, surrounded by archaeological monuments
of several ancient civilizations.
It is in this spirit that we stand ready to share the
experience from our road to democracy with other
countries undergoing similar challenges. More than a year ago, Bulgaria initiated an international forum
called the Sofia Platform , providing a useful venue for
dialogue and an exchange of views and best practices
among countries in the region. We got experts,
officials and representatives from Governments,
non-governmental organizations and civil societies all
over the world focusing on the transition processes in
Central and Eastern Europe, the Balkans and the Middle
East. The forum showed that although the historical,
cultural and political realities vary in different countries
and regions, conclusions and lessons learned can be
relevant in the field of national reconciliation, rule of
law, institution-building and security sector reform.
Bulgaria maintains its unwavering commitment
to the process of European Union (EU) enlargement,
involving all our neighbouring countries of South-
Eastern Europe and the Balkans. We confirm our
conviction that all States of the region should one day
become part of the European Union, on the basis of
their own merits and criteria fulfilled in the negotiation
process. At the same time, pursuing the national reform
agendas, solving outstanding issues and building
regional cooperation and good neighbourly relations, in
accordance with the European standards, is of direct
benefit to all countries of the region and their European
perspective. All of us in South-Eastern Europe are
interested in promoting business and human contacts
with our neighbours, developing cross-border projects
and facilitating travel, building railways and highways,
and developing communications and regional energy
and transport infrastructure facilities — all as part of
the pan-European networks. That is why we need to
make the best use of existing regional bodies, such as the
Organization of the Black Sea Economic Cooperation
and the South-Eastern European Cooperation Process
with its Regional Cooperation Council.
A few months ago, at the Rio+20 Conference on
Sustainable Development, we made a good start on
the path to a greener and safer world. The outcome
documents indicate that sustainable development is
the only possible way forward. The triple-win policies
envisaged in the outcome document, “The future we
want” (resolution 66/288, annex) seek to advance social
development, economic growth and environmental
sustainability, all at the same time. Our task now is
to focus on the Conference follow-up and to deliver.
The General Assembly should discuss the formulation
of sustainable development goals to be integrated
into the United Nations development agenda beyond
2015. We see an important role for the Economic and Social Council in the process, and we stand ready to
contribute, taking the opportunity of our membership
in the Council.
In the context of the United Nations development
agenda, let me stress that Bulgaria, as an EU member,
is deeply committed to the implementation of the
Millennium Development Goals and is working to
gradually increase its share as a donor of development
and humanitarian aid, in compliance with the
commitments it has undertaken. During this Assembly
session, Bulgaria will sign the Food Assistance
Convention.
Being myself a strong supporter of greater focus
on education as a key area for sustainable development,
allow me to express my high appreciation for the
initiative of the Secretary-General “Education First”.
I am convinced that in a knowledge-based network of
economies, education is the best investment in order
to prepare young generations for global citizenship.
We welcome the designation of UNESCO’s Director-
General, Mrs. Irina Bokova, as the Executive
Secretary for this initiative. In view of her outstanding
performance so far, Bulgaria advocates Mrs. Bokova’s
re-election for a second term at the helm of UNESCO
for the period 2013 to 2017.
We highly value UNICEF’s noble mission to
promote children’s rights, safety and well-being. Over
the past few years, the role of UNICEF in Bulgaria
evolved from the usual technical assistance to a
strategic partnership with the Government in order to
promote fundamental reforms. In November this year,
my country will host a UNICEF-sponsored high-level
regional conference on child care system reform.
Finally, let me assure the Assembly that Bulgaria
will continue to give its full support to the noble cause
of building a stronger, rule-based multilateral system
with an enhanced role for the United Nations at its
centre. Success on that path will be achieved only by
working together.